Dismissed and Memorandum Opinion filed May 16, 2013.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-13-00250-CV

                  BETTYE GREER DANDRIDGE, Appellant
                                         V.
                         JAMES DANDRIDGE, Appellee

                      On Appeal from the 310th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-33584


               MEMORANDUM                         OPINION
      According to information provided to this court, this appeal is from a
judgment signed December 6, 2012. Appellant filed a timely motion for new trial
on January 7, 2013. The clerk’s record was due April 5, 2013, but it has not been
filed. See Tex. R. App. P. 35.1(a). On April 9, 2013, this court notified the parties
and the clerk that the record was past due. The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.
      On April 24, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record or filed any other response to this
court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM


Panel consists of Justices Brown, Christopher, and McCally.




                                         2